Case 4:20-cv-02948 Document 1-12 Filed on 08/21/20 in TXSD Page 1 of 2




               EXHIBIT K
Office of Harris County District Clerk - Marilyn Burgess                   Page 1 of 1
        Case 4:20-cv-02948 Document 1-12 Filed on 08/21/20 in TXSD Page 2 of 2



 HCDistrictclerk.com                JOHNSON, BILLY vs. SAN JACINTO COLLEGE                                         8/21/2020
                                    Cause: 201934964    CDI: 7  Court: 215

 DOCUMENTS
 Number           Document                                                                            Post Date         Pgs
                                                                                                      Jdgm
 91843310         Defendant First Amended Answer and General Denial to Plaintiff's Amended Complain        08/21/2020   4
 91553564         Plaintiff's First Amended Petition                                                       08/03/2020   10
 90803617         ORDER SIGNED GRANTING TRIAL CONTINUANCE                                                  06/02/2020   1
 90758252         Joint Motion FOr Continuance                                                             06/01/2020   4
  ·>   90758253   Proposed Order Granting Joint Motion For Continuance                                     06/01/2020   1
 89875220         ORDER SIGNED SUBSTITUTING ATTORNEY OF RECORD                                             03/09/2020   1
 89753253         Motion To Withdraw And Substitution of Counsel                                           03/05/2020   3
  ·>   89753254   Proposed Order on Motion To Withdraw And Substitution of Counsel                         03/05/2020   1
 88790522         Defendant's Designation of Expert Witness                                                01/06/2020   4
 87094278         DOCKET CONTROL/PRETRIAL ORDER SIGNED                                                     09/09/2019   1
 86970477         Proposed Docket Control Order                                                            09/04/2019   1
 86398771         DCA Generic Letter                                                                       07/30/2019   2
 86142686         Defendant's Original Answer and General Denial to Plaintiff's Original Complaint         07/12/2019   4
 86092329         Waiver of Service of Citation                                                            07/09/2019   1
 86093315         Waiver of Service of Citation                                                            07/09/2019   1
 85347717         Plaintiff's Original Petition and Request for Disclosures                                05/20/2019   8
  ·>   85347718   Civil Case Information Sheet                                                             05/20/2019   1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=Xiz6No6FYk... 8/21/2020
